El Juez Presidente Señor Trías Monge
emitió la opinión del Tribunal.
Plantea este litigio delicadas cuestiones de derecho consti-tucional. Requiere el examen y delimitación de las atribucio-nes de dos ramas de nuestro gobierno respecto a ciertas fases de nuestro ordenamiento jurídico. Exige precisar las rela-ciones entre diversas disposiciones de ley, entre instrumenta-lidades de nuestra ley y, en última instancia, aun entre el derecho y la propia sociedad.
El 30 de diciembre de 1976 el Tribunal Electoral de Puerto Rico certificó al señor Jesús Santa Aponte como sena-dor por el distrito de Humacao. El 2 de enero de 1977 el señor Santa Aponte juró su cargo y se le dio asiento en la Alta Cámara el 10 de enero, fecha de comienzo de la Pri-mera Sesión Ordinaria de la Octava Asamblea Legislativa. En ese mismo día, el señor Portavoz de la Mayoría en el Se-nado radicó una moción para impugnar la validez de las actas *753y del certificado de elección del señor Santa Aponte como se-nador por Humacao.
Dos días más tarde, por votación de catorce a trece, se dispuso no reconocerle al señor Santa Aponte la condición de senador hasta tanto se resolviese la moción del señor Porta-voz de la Mayoría.
Poco después acudió el señor Santa Aponte y varios ciu-dadanos, electores del distrito senatorial de Humacao, ante el Tribunal Superior en solicitud de injunction para que fuera repuesto en su escaño. Tras diversos trámites el tribunal de instancia desestimó dicha solicitud. Se ha apelado ante nos de ese fallo.
La controversia en este caso gira en gran parte sobre el significado y linderos de la See. 9 del Art. Ill de la Constitu-ción de Puerto Rico, en que se expresa:
“Cada cámara será el único juez de la capacidad legal de sus miembros, de la validez de las actas y del escrutinio de su elec-ción; elegirá sus funcionarios, adoptará las reglas propias de cuerpos legislativos para sus procedimientos y gobierno interno; y con la concurrencia de tres cuartas partes del número total de los miembros de que se compone, podrá decretar la expulsión de cualquiera de ellos por la mismas causas que se señalan para autorizar juicios de residencia en la sección 21 de este Artículo. . . .”
Su fraseología suscita varias interrogantes: ¿A qué poder le corresponde interpretar esta disposición? ¿Posee jurisdicción este Tribunal para entender en este caso? ¿Se trata de un asunto justiciable? ¿Qué diferencia existe, si alguna, entre la exclusión y la expulsión de un miembro? ¿Constituye un poder absoluto el juzgar la validez de las actas y del escru-tinio de la elección de los legisladores? Antes de encarar estas cuestiones, para analizarlas en su correcta perspectiva con-viene repasar brevemente la historia de la disposición citada y de las actitudes que vienen desarrollándose hacia ella. Dicha historia explica buena parte de la interpretación de la cláu-*754sula en aquellos países, como en Estados Unidos y Puerto Rico, donde todavía se le retiene.
I

Historial del Art. Ill, Sec. 9, de la Constitución de Puerto Rico.

La disposición que nos ocupa nace de unas circunstancias históricas específicas; se robustece y difunde a otros países; llega a alcanzar tonalidades de principio inmutable, reflejo del orden natural de las cosas; y luego comienza a cuestio-narse su sabiduría, a limitársele y, en algunas instancias, a sustituírsele. El principio se remonta a olvidadas querellas, a la lucha entre la Cámara de los Comunes inglesa y a la Corona durante el Siglo XVI. Originalmente era el Rey, atendido de su Consejo, quien determinaba las cuestiones relativas a la elección de los miembros de la Cámara. En 1553 se da el primer caso en que la Cámara de los Comunes logra arrogarse el poder de enjuiciar unas elecciones y excluye a un diputado. T. Taswell-Langmead’s English Constitutional History 142-143 (llth ed., Plucknett 1960); Maitland, The Constitutional History of England, Cambridge Univ. Press, 1963, págs. 247-248. Para fines del Siglo XVII la Cámara de los Comunes resentía cualquier interferencia por el Rey, la Cámara de los Lores o los tribunales de justicia. La eviden-cia histórica, no obstante, es que las decisiones de la Cámara de los Comunes sobre asuntos eleccionarios obedecían a me-nudo a criterios puramente políticos. Maitland, op. cit, 291.
Las colonias norteamericanas continuaron la tradición inglesa. Ellis, Powell v. McCormack and the Power to Expel: Some Unanswered Questions Regarding the Framers’ Intent, 5 Ga. L. Rev. 203, 213-235 (1971). Conforme al clima ideo-lógico imperante, se dispuso en la See. 5 del Art. I de la Cons-titución de los Estados Unidos:
“Cada Cámara será el único juez de las elecciones, resultado de las mismas y capacidad de sus propios miembros ....
*755Cada Cámara adoptará su reglamento, podrá castigar a sus miembros por conducta impropia y expusarlos con el voto de dos terceras partes ...
No se debatió en extenso esta disposición en la Convención Constituyente. Tenía para aquel momento categoría de dogma. Mancke, Congressional Election Contests and Recount Proceedings: A Critical Difference, 72 Dick. L. Rev. 433, 438 (1968); The Records of the Federal Convention of 1787, Far-rand, ed., Yale Univ. Press, 1937, vol. II (140, 141), 155, 165, 166, 180 (245), 251 (256), 300, 305, 567, 592, 611, 613; vol. Ill, 252; vol. IV, 40, 42. Diversos comentaristas, hasta entrado el Siglo XX, tendieron a reforzar los matices de poder inherente e incuestionable a la cláusula citada. Story, Commentaries on the Constitution of the United States, 5a ed. vol. 1, 1891, pág. 604; 1 Blackstone’s Comm. 163, 178, 179; 1 Kent Comm. 220; Corwin, The Constitution and what it means today, 12th ed. (Ia ed. 1920), pág. 16.
La constitución británica, así como la estadounidense, in-fluyeron en las constituciones francesas de 1791, 1793, 1795 y 1799. En la Constitución de 1791, por ejemplo, Tit. III, cap. I, Sec. V, era la Asamblea Nacional la que examinaba los poderes de los diputados. En el caso de las asambleas pri-marias francesas, sin embargo, los tribunales determinaban en última instancia la existencia de los requisitos necesarios para votar. Constitución de 1795, Art. 22.
La Constitución de Cádiz a su vez se inspiró directamente en el ejemplo francés de 1791 e indirectamente en el modelo británico. Véanse los Arts. 50 y 113. Arriazu, Torra, Diz-Lois y Diem, Estudios sobre Cortes de Cádiz, Univ. de Navarra, 1967, págs. 414, 446. No se permitió, al estilo inglés de la época, intervención alguna de los tribunales. Constituciones españolas posteriores les reconocieron también a las Cortes la facultad de examinar la legalidad de las elecciones y la aptitud legal de los individuos que las compusiesen. Constitu-ción de 1869, Art. 45, ordinal segundo; Constitución de 1876, *756Art. 34. Esta última Constitución, que era la que regía al desatarse la Guerra Hispanoamericana, expresaba en el artí-culo citado que “Cada uno de los Cuerpos Colegiadores . . . examina así las calidades de los individuos que le componen, como la legalidad de su elección.” La Carta Autonómica de 1897, dictada a su amparo, le reconoció a la Cámara de Representantes poderes similares (Tit. IV, Art. 13).
De la fuente primaria británica, por dos corrientes tribu-tarias distintas, nos llegó así a principios de este siglo el mismo antiguo concepto. La Ley Foraker de 1900 repitió en su Art. 30 el precepto básico que encierra la Constitución de Estados Unidos. El Art. 32 de la segunda Ley Orgánica rei-teró la idea.
Para el tiempo de la Convención Constituyente hay evi-dencia de insatisfacción con el sistema de confiarle a un cuerpo político la tarea de juzgar las calidades de sus miem-bros y la validez de su elección. La Escuela de Administra-ción Pública recomendó que se exigiera una mayoría de dos terceras partes tanto en el caso de exclusión como en el de expulsión, “pues de ese modo se otorga cierta protección a los miembros contra posibles excesos de la mayoría.” La Nueva Constitución de Puerto Rico, Ed. U.P.R. 1954, pág. 378. No se acogió esta recomendación en las propuestas presentadas a la Convención Constituyente, ni en el texto de la Constitu-ción. Véanse las Proposiciones Núm. 94,103, 182 y 326, ante-cesoras del Art. 6 del borrador de Art. Ill que produjo la Comisión de la Rama Legislativa. 4 Diario de Sesiones de la Convención Constituyente 2580-2581. Donde hace eco la preocupación de la Escuela de Administración Pública es cuando, a sugestión del Dr. Leopoldo Figueroa, se requirieron tres cuartas partes de los miembros totales de una cámara, en vez de las dos terceras, para la expulsión de un legislador de su seno. 2 Diario de Sesiones de la Convención Constitu-yente 815. En las explicaciones que se circularon entre los miembros del Congreso durante el proceso de ratificación se *757hizo hincapié en la protección brindada a las minorías en casos de expulsión, mayor que la reconocida en la Constitu-ción de Estados Unidos y en la mayoría de las constituciones estatales. Notes and Comments on the Constitution of Puerto Rico, Washington, 1952.
Mientras tanto, montaba la crítica en diversas comuni-dades sobre la conveniencia del primitivo método inglés de erigir a la Cámara de los Comunes en guardián de la elección de sus propios miembros. Las injusticias cometidas en la propia Inglaterra por razón de puro orden político fueron notorias. Maitland, op. cih, 370. Inicialmente se intentó apla-car la creciente inconformidad con dicho método mediante la creación de un comité de trece diputados que le impartiese cierto viso de imparcialidad al proceso. 10 Geo. Ill, c. 16. En 1839 la Cámara de los Comunes hizo concesiones adicionales. Maitland, op. cih, 370-371.
En la propia cuna donde vio la luz la disposición que nos ocupa se llegó finalmente a la conclusión que lo más sabio era que la Cámara de los Comunes abdicase el poder que tan celosamente había atesorado por largos siglos. La situación actual en Inglaterra es que la validez de las actas y de la elección de los diputados se determina exclusivamente por la rama judicial. “Representation of the People Act 1949”, sec. 107 et seq., 12, 13 & 14 Geo. 6 c. 68, 11 Halsbury’s Statutes of England, 3ra ed., 1969, pág. 695 et seq. Para versiones an-teriores de este principio, véase: Maitland, loe. cit. Lo mismo ocurrió en Canadá y en Australia. Burdick, The Law of the American Constitution, 169, n. 2. La Constitución francesa de 1958 despoja de rango constitucional el poder bajo exa-men y establece que una ley orgánica regirá la materia. (Art. 25.)
En Estados Unidos se ha sugerido también que debe en-mendarse la Constitución para privar al Congreso de ejercer esta facultad. MacNeil, Forge of Democracy: the House of Representatives 135 (1963); Schwartz, B., American Consti*758tutional Law 55 (1955); McEwen, Contested Elections to the House of Representatives, en Cleveland, ed. We Propose: A Modern Congress, 1966, págs. 225-234; véase la cita de textos adicionales en Mancke, supra, 72 Dick. L. Rev. 409, 439, n. 44 (1968). El camino escogido ha sido otro: esta-blecer limitaciones, por legislación y jurisprudencia, al ejer-cicio de este poder. La Federal Contested Elections Act Pub. L. 91-138 de 5 de diciembre de 1969, 83 Stat. 284, 2 U.S.C. see. 381 et seq., enumera algunas reglas del juego para gobernar de antemano los procedimientos en estos casos y evitar decisiones ad hoc. La jurisprudencia, por su parte, forja salvaguardas para que no se violenten los derechos cons-titucionales de la minoría y de los electores. A ella aludiremos en más detalle en otras partes de esta opinión.
De lo anterior se desprenden algunas conclusiones de in-terés para el análisis de las cuestiones que siguen dentro del marco ideológico correcto.
En primer lugar, el poder de un parlamento de enjuiciar las calidades de sus miembros y la validez de su elección no es un poder inmanente, de orden universal, indispensable a la integridad y eficacia del proceso legislativo. Es un producto histórico; no es un postulado del derecho natural, un dictado irrefutable que la razón impone.
En segundo término, la historia nos enseña que la con-cesión irrestricta de tan vasto poder a un parlamento está preñada de peligros para las minorías, la regla del imperio de la ley y la salud de la democracia.
En tercer lugar, hemos observado dos reacciones princi-pales a dichos peligros. La primera, cuyo ejemplo más seña-lado es el propio país que origina la doctrina, consiste en esti-mar que la solución más prudente está en que el parlamento se desprenda totalmente del referido poder. La segunda, re-presentada por Estados Unidos, prefiere rodear el poder en cuestión de determinadas garantías básicas. La primera le *759niega dicha facultad al parlamento; la segunda lo despoja de su antiguo carácter absoluto.
Nuestra función no estriba en dictaminar cuál de estas dos posiciones es la más sabia. En Puerto Rico priva, como en Estados Unidos, una disposición constitucional derivada de la original inglesa. Bajo ella es que se analizan, sin olvidar su trasfondo, las cuestiones que a continuación discutimos.
rH hH

La jurisdicción sobre la materia.

La Constitución del Estado Libre Asociado de Puerto Rico ordena en su Art. V, Sec. 1, que: “El Poder Judicial de Puerto Rico se ejercerá por un Tribunal Supremo, y por aquellos otros tribunales que se establezcan por ley.” Esta disposición es prácticamente idéntica a la del Art. Ill, Sec. 1, de la Constitución de Estados Unidos. La jurisprudencia establece la relación de esta cláusula con la que le confiere a cada cámara la facultad de ser juez de la validez de las actas y del escrutinio de la elección de sus miembros.
El principio básico es que la segunda disposición no anula la primera. No se margina al Poder Judicial; no se le priva de jurisdicción sobre la materia. La función de ser intérprete final de la Constitución le corresponde exclusivamente a un solo poder, al Poder Judicial. La Constitución les confiere determinadas facultades al Poder Legislativo y al Ejecutivo, pero la definición de sus contornos y la determinación de la validez de su ejercicio son asuntos cuidadosamente reservados a los tribunales. Kilbourn v. Thompson, 103 U.S. 168, 199 (1881); Bond v. Floyd, 385 U.S. 116, 131 (1966). Según el Tribunal Supremo de Estados Unidos expresó en United States v. Nixon, 418 U.S. 683, 703 (1974), ratificando a Baker v. Carr, 369 U.S. 186, 211 (1962):
“En el desempeño de obligaciones constitucionales determi-nadas, cada rama >del gobierno debe interpretar inicialmente la Constitución y la interpretación de sus poderes por cada rama *760merece gran respeto por parte de las otras. El asesor del Presi-dente, como hemos indicado, entiende que la Constitución le concede un privilegio absoluto de confiabilidad a todas las comunica-ciones presidenciales. Muchas decisiones de este Tribunal, sin embargo, han reiterado inequívocamente la norma de Marbury v. Madison, 1 Cranch 137, 2 L.Ed. 60 (1803) que ‘es enfáticamente atributo y deber de la rama judicial la determinación de lo que significa la ley.’ A la pág. 177, 2 L.Ed. 60.
Nuestro sistema de gobierno ‘exige en ocasiones que las cor-tes federales interpreten la Constitución de modo diferente a otras ramas del gobierno’. Powell v. McCormack, supra, a la pág. 549. Y en Baker v. Carr, 369 U.S. a la pág. 211 la Corte expresó:
‘La determinación de si alguna materia ha sido confiada por la Constitución en cualquier medida a otra rama del go-bierno o si los actos de dicha rama exceden la autoridad ce-dida representa de por sí un delicado ejercicio de interpreta-ción constitucional y en tal carácter es responsabilidad de esta Corte como intérprete final de la Constitución.’ ”
En Powell v. McCormack, 395 U.S. 486, 513-514 (1969), se rechazó explícitamente el argumento que, dada la facultad de las Cámaras de juzgar las calidades y elección de sus miem-bros, no existía jurisdicción en el Tribunal Supremo para enjuiciar las circunstancias en que se había excluido a un legislador de su escaño.
Según señaló Alexander Hamilton, en resumen, los cuerpos legislativos no pueden convertirse en los jueces constitucionales de sus propios poderes. Es a los tribunales a quienes les toca interpretar las leyes y la Constitución. The Federalist, Núm. 78.
III

El carácter justiciable de la controversia.

En Powell v. McCormack, supra, el Tribunal Supremo de los Estados Unidos resolvió que la Cámara de Representantes no tenía facultad alguna, no importa el número *761de votos a favor, para excluir a un congresista debidamente electo, excepto en caso que no cumpliere con los requisitos cons-titucionales respecto a edad, ciudadanía y residencia. El Tribunal rechazó expresamente la contención de que la contro-versia no era justiciable por envolver una confrontación po-tencialmente embarazosa entre ramas de igual jerarquía del gobierno federal, afirmando (395 U.S. 486, 548-549):
. . la determinación del derecho del peticionario Powell a ocupar su escaño requiere tan solo que se interprete la Constitu-ción. Tal determinación es parte del rol tradicional impuesto a las cortes de interpretar la ley y no envuelve una ‘falta del res-peto debido a (una rama) gubernamental de igual jerarquía.’ . . . Nuestro sistema de gobierno exige en ocasiones que las cortes federales interpreten la Constitución de modo diferente a otras ramas del gobierno. El alegado conflicto que pueda causar dicha adjudicación no puede justificar la evasión por los tribunales de su responsabilidad constitucional.” (Traducción nuestra.)
Powell trata del poder de las Cámaras de juzgar la capa-cidad de sus miembros. Aquí está envuelto el poder de en-juiciar su elección. La diferencia no permite el rechazo del razonamiento de Powell. Aquí se trata también de interpre-tar la Constitución y las leyes del país.
El Art. VI, Sec. 4, de la Constitución del Estado Libre Asociado de Puerto Rico dispone, en parte:
“. . . Todo funcionario de elección popular será elegido por voto directo y se declarará electo aquel candidato para un cargo que obtenga un número mayor de votos que el obtenido por cual-quiera de los demás candidatos para el mismo cargo.”
Véase también el Art. 391 del Código Político de 1902, 2 L.P.R.A. see. 257. El Art. 20 de dicho Código, 2 L.P.R.A. see. 4, provee, además:
“El certificado de elección constituye prueba fehaciente del derecho a ser miembro de la Cámara .de Representantes para todos los efectos de su organización.”
El análisis de estas disposiciones, junto a otras que discu-timos en otra parte de esta opinión, específicamente el viejo *762Art. 14 de la Ley Núm. 9 de 5 de mayo de 1953, 16 L.P.R.A. see. 414, y el Art. 7-088 del Código Electoral, 16 L.P.R.A. sec. 2418, tan solo exige, como en Powell, el ejercicio de un poder propio de los tribunales. En Roudebush v. Hartke, 405 U.S. 15, 26, n. 23 (1972), se afirmó que la facultad legisla-tiva de enjuiciar las calidades de los congresistas se restringe en Powell a las que expresa la Constitución, pero que entre ellas debe contarse, como es natural, la de ser electo. La dis-posición citada del Art. VI, Sec. 4, de la Constitución de Puerto Rico corresponde en este respecto a la enmienda deci-moséptima de la Constitución de Estados Unidos. Las cues-tiones que plantea el presente recurso son claramente justi-ciables a la luz de los criterios expuestos en Powell. Como bien se dijo en Baker v. Carr, 369 U.S. 186, 209 (1962):
“. . . El mero hecho que el pleito busca la protección de un derecho político no quiere decir que el mismo presenta una cues-tión política.”
Véase: Matthews, F. L., Adam Clayton Powell’s Exclusion from Congress: Increased Judicial Review of Legislative Action, 24 U. Mia. L. Rev. 389 (1970); Bean, R. J., The Supreme Court and the Political Question: Affirmation or Abdication?, 71 W. Va. L. Rev. 97 (1969); Legislative Exclusion: Julian Bond and Adam Clayton Powell, 35 U. Chi. L. Rev. 151, 154-167 (1967); Fleishman, N. H., Constitutional Law —Power of Congress to Exclude Persons Duly Elected, 48 N.C. L. Rev. 655 (1970).
IV

Exclusión o Expulsión.

Debe distinguirse inicialmente entre la exclusión y la ex-pulsión de un legislador. La distinción es antigua. Senate Election, Expulsion and Censure Cases From 179S to 1972, Sen. Doc. No. 92-7, 92d Cong., 1st Sess., passim. La misma se ha reconocido en Puerto Rico, González Gierbolini, M., El Poder de las Cámaras Legislativas de Puerto Rico para *763Determinar la Capacidad de Sus Miembros e Imponerles Me-didas Disciplinarias Cuando Fuere Necesario, tesis inédita, Facultad de Derecho, U.P.R. 1968, pág. 62 y 2a de las con-clusiones. Para la expulsión de un legislador, hemos visto que la Constitución de Puerto Rico exige la concurrencia de tres cuartas partes del número total de la Cámara concernida. Sólo puede ejercitarse el poder de expulsión por las causas que la Sec. 21 del Art. Ill señala para los juicios de residen-cia. Desde los primeros años de la Constitución de Estados Unidos se consideró permisible excluir por mayoría de votos a un legislador que no reuniese los requisitos que la Consti-tución impone para servir como tal. Senate Election, Expulsion and Censure Cases, supra, 1. En Puerto Rico, ya vimos que la Asamblea Constituyente descartó la propuesta de la Escuela de Administración Pública para que las exclusiones requiriesen igual número de votos que las expulsiones.
El apelante, señor Santa Aponte, alega que por motivo de haber jurado su cargo y haber comenzado brevemente a ejer-cer sus prerrogativas cesó todo poder del Senado de excluirlo; que puede tan solo expulsársele. En la vista oral se argumentó que aun de contarse de nuevo los votos y resultar que no tuvo mayoría, no puede el Senado recurrir al procedimiento de exclusión.
No le asiste razón al apelante. La toma del juramento por un legislador no despoja al Senado de su poder y obligación de juzgar las calidades de sus miembros. Willoughby, W. W., The Constitutional Law of the United States. 2a ed., vol. 1, New York, 1929, págs. 603-604. Hemos aludido al hecho de que la elección de un legislador se cuenta entre los requisitos constitucionales que deben apreciarse para determinar la capacidad del legislador para servir como tal. Roudebush, supra, loe. cit. Es enteramente concebible que los hechos para fundamentar una impugnación por tal motivo o por ausencia de los otros tres requisitos no se manifiesten hasta después de la adjudicación inicial del escaño. Pueden mediar otras con-*764sideraciones entendibles para que las Cámaras Legislativas resuelvan actuar después de iniciar sus labores. No es razona-ble resolver que en tales situaciones el Poder Legislativo tiene a su alcance tan solo el procedimiento de expulsión.
V

El Poder para Ordenar el recuento de los votos.

Impugnada oportunamente (1) la elección de un miembro de las Cámaras, el cuerpo legislativo correspondiente goza de poder constitucional exclusivo para decidir si ordena un recuento de los votos del legislador cuya elección se ha cuestionado. La Constitución le faculta para ser “el único juez de la .. . validez ... y del escrutinio de su elección”, y la decisión de si conviene hacer un recuento es parte indispensable de dicha facultad. Reed v. County Commissioners, 277 U.S. 376, 388 (1927).
VI

El modo de efectuar el recuento.

La disposición constitucional que inviste a las Cámaras con el poder de enjuiciar la elección de sus miembros está restringida por otras disposiciones legales. Ningún poder es absoluto en nuestro ordenamiento de ley. Warner Lambert Co. v. Tribunal Superior, 101 D.P.R. 378 (1973). Son altos los valores que están en juego: la integridad de nuestro proceso de gobierno, la cohesión y estabilidad de nuestra comunidad como sociedad respetuosa de la ley y del principio del imperio de la ley. No puede violarse el debido proceso de ley. Barry v. Cunningham, 279 U.S. 597, 620 (1928). El hecho desafortunado de que en Puerto Rico no se cuente todavía con *765reglas de procedimiento que rijan por igual en todos los casos obliga a que se extreme el celo para cumplir con el debido proceso de ley y evitar la más leve sombra de arbitrariedad o matiz partidista en el trámite de estas controversias, inclu-yendo el proveer para la custodia del material electoral, la debida participación de la minoría y de las partes en dicha función y en el recuento de los votos, y otros aspectos perti-nentes relativos a la dilucidación de la impugnación presen-tada.
VII

La situación interina del apelante.

Hasta tanto se adjudique definitivamente a quién le corresponde el escaño en disputa, el señor Santa Aponte tiene derecho a ocuparlo. Existen algunas autoridades en contrario, todavía bajo el influjo del viejo concepto absolutista inglés, sobre las dimensiones de esta facultad — Barry, supra, 614-615; Corwin, The Constitution and What it Means Today, 12a ed. (1a ed. 1920) pág. 16 — pero la situación en Puerto Rico es clara. Abundando en las razones para mantener el status quo expresadas en la resolución interlocutoria que emitimos en este caso, la antigua Ley Electoral disponía lo siguiente respecto a impugnación (16 L.P.R.A. sec. 414):
“En la vista de la causa el certificado de la Junta Estatal de Elecciones constituirá evidencia prima facie del resultado de la elección y el peso de probar el fundamento o fundamentos o su demanda recaerá sobre el contendiente o impugnador. . .
El actual Código Electoral provee (16 L.P.R.A. see. 2418):
“La radicación ante el Tribunal Electoral de una acción de impugnación del resultado de una elección, no tendrá el efecto de impedir que la persona sea certificada como electa y tome posesión del cargo y desempeñe el mismo, hasta tanto el Tribunal Electoral o el Tribunal Supremo de Puerto Rico determinare u ordenare su remoción del mismo. En el caso de los senadores y representantes, de haberse presentado a tiempo algún escrito de impugnación, no se certificará la elección del candidato impug-*766nado hasta que el Tribunal Electoral resuelva dicha impugna-ción, lo cual se hará no más tarde del día primero de enero siguiente a una elección general.”
En este caso se impugnó ante el Tribunal Electoral la elec-ción del señor Santa Aponte y el Tribunal Electoral, luego de examinar y dilucidar los planteamientos, lo certificó el 30 de diciembre de 1976. Nuestra Ley de Evidencia, 32 L.P.R.A. see. 1887(14), establece una presunción al efecto que “una persona en posesión de un cargo público, fue elegida o nom-brada para dicho cargo, en debida forma.” Todas estas pre-sunciones legales, aun cuando son de carácter juris tantum y susceptibles de ser desvirtuadas por otro medio de prueba, constituyen una declaración de derecho fundada en las con-secuencias lógicas de la celebración y resultados oficiales de las elecciones efectuadas al amparo de las diversas disposi-ciones de ley precontenidas en el Código Electoral. No pueden ser descartadas sin prueba, ya que están formuladas y reves-tidas de un claro interés público pues brindan eficacia a dos postulados constitucionales, a saber: la adecuada representa-ción de electores del Distrito Senatorial de Humacao y la composición y estabilidad inicial de la Rama Legislativa. Ello nos lleva a concluir que el Sr. Santa Aponte, por ley tiene derecho a ocupar su escaño de Senador hasta tanto se pruebe que no obtuvo los votos necesarios para justificar su condi-ción de miembro del Senado. Tal acción se ajusta al uso que ha caracterizado la práctica de la Asamblea Legislativa de Puerto Rico en la abrumadora mayoría de los casos desde comienzos de siglo. En las elecciones de 16 de julio de 1917, Santiago Iglesias impugnó con éxito el escrutino de los votos de Veve Calzada. Durante el tiempo que tomó dilucidar la impugnación, el Senado se abstuvo de ordenar que Veve Cal-zada abandonase su escaño. Ello se hizo tan solo, y por unani-midad, al comprobarse que la persona verdaderamente electa había sido Santiago Iglesias Pantín. Actas del Senado, 1917, págs. 4-5 ; 69, 79.
*767Igual sucedió al impugnarse, a veces con éxito y otras no, la elección de Epifanio Fiz, la de Agustín López Cases, la de Francisco Grevi, la de José Zambrana, Actas de la Cá-mara, 1921, págs. 6-7, 69, 77-78, 107, 111, 773-778, 916-919, la de Antonia Cabassa Vda. de Fajardo, y las de Jesús Ro-dríguez Benitez y Angel A. Loyola, 2, I Diario de Sesiones de la Asamblea Legislativa, págs. 575-582, 678-687 (1953). Unicamente se les negó asiento a Dávila Polanco y Feliú Pes-quera durante la investigación de fraude(2) en la inscripción de un partido y a Luis Angel Torres por carecer del requisito de edad constitucional. 14, III Diario de Sesiones de la Asam-blea Legislativa, págs. 4, 16, 1474-1489 (1961), Diario de Sesiones de la Cámara, 10 de enero de 1973. En el caso del senador J. Maldonado, éste solicitó licencia para no ejercer sus funciones hasta tanto se aclarasen ciertos cargos en su contra. Se le concedió, aunque mediaron objeciones por parte de la minoría a base de que según su interpretación de los hechos en realidad se le estaba excluyendo o expulsando antes de que los cargos se ventilasen. Diario de Sesiones del Senado, 12 a 16 de febrero de 1973. La exclusión del señor Santa Aponte de su escaño hasta tanto se efectúe un recuento de los votos es el primer caso de tal naturaleza en este siglo.
En lo que respecta a la práctica del Senado de Estados Unidos se estima actualmente que el procedimiento correcto es permitir que el senador electo jure su cargo, sin perjuicio de la investigación que a continuación se realice. Senate Election, Expulsion and Censure Cases, op. cit, VII.
VIII

Conclusiones.

Por las razones que anteceden se resuelve que este Tri*768bunal tiene jurisdicción para conocer de este caso; que el mismo es justiciable; que se trata de un caso de exclusión y no de expulsión; que el Senado goza de poder para ordenar el re-cuento de los votos emitidos en favor de los señores Santa Aponte y Estrada Bibiíoni para determinar la elección del uno o del otro; que en el descargo de dicha función puede aprobar las reglas correspondientes, sujeto a las limitaciones y garantías que imponen la Constitución y las leyes del Es-tado Libre Asociado de Puerto Rico; y que, hasta tanto se determine finalmente quién obtuvo la mayoría de votos, el senador Santa Aponte tiene derecho a disfrutar todas las prerrogativas de su cargo.

Se dictará sentencia revocando la del Tribunal Superior.

El Juez Asociado Señor Martín disiente en opinión sepa-rada. El Juez Asociado Señor Negrón García se une a la opinión del Tribunal en opinión separada.

No es necesario expresarse en este caso sobre los límites de tiempo a que pueda estar sujeto el trámite para impugnar una elección, dado el corto número de días transcurrido entre la certificación y la impugnación. La tardanza es a todas luces explicable. En el caso del Congreso, se dispone expresamente que las impugnaciones deberán radicarse dentro de los 30 días siguientes a la certificación de la elección. 2 U.S.C. 382(a).


Debe recalcarse que en estos dos casos, más que una simple alega-ción de fraude, la Asamblea Legislativa tenía ante sí prueba de ello sur-gida en ocasión de investigaciones realizadas por el Departamento de Justicia y en proceso de ventilación ante los tribunales. 14 Diario de Sesio-nes, Parte III 1961, 1474-1489.


Coincidimos con el tribunal de instancia en que no procede acción judicial contra los miembros del Senado en virtud de la cláusula constitucional sobre inmunidad parlamentaria.